44 F.3d 1031
310 U.S.App.D.C. 142
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Larry COOPER, Appellant,v.UNITED STATES CONGRESS.
No. 94-5151.
United States Court of Appeals, District of Columbia Circuit.
Dec. 28, 1994.Rehearing Denied March 22, 1995.

Before:  GINSBURG, SENTELLE, and ROGERS, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This appeal was considered on the record from the United States District Court for the District of Columbia and on the brief filed by the appellant.  The court has concluded that the issues presented occasion no need for an opinion.  See D.C.Cir.Rule 36(b).  It is


2
ORDERED AND ADJUDGED that the judgment of the district court filed April 8, 1994, and the district court's order denying reconsideration, filed May 20, 1994, be affirmed.  Appellant has alleged no facts showing how the actions of the Parole Commission harm him.  Thus he appears to lack standing to pursue his claim.  To the extent that appellant's claim is a demand for a parole release date, that claim is not yet ripe under 28 U.S.C. Sec. 3551 because the Parole Commission's authorization currently extends to 1997.  Appellant's constitutional claims are not cognizable because he has no liberty interest in parole, Greenholtz v. Nebraska Penal Inmates, 442 U.S. 1 (1978), and the specific directives of 28 U.S.C. Sec. 3551 have not been violated.  See Kentucky Dept. of Corrections v. Thompson, 490 U.S. 454.


3
The Clerk is directed to withhold issuance issue of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.Rule 41.